         CASE 0:16-cr-00193-WMW-BRT Doc. 313 Filed 02/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                             Case No. 16-cr-0193 (WMW/BRT)

                             Plaintiff,
                                                                ORDER
         v.

Ronald David Johnson,

                             Defendant.


         This Court denied Defendant Ronald David Johnson’s motion for compassionate

release on October 30, 2020, in a 14-page written order. The Court denied Johnson’s

motion for reconsideration of that order on December 18, 2020, in a 5-page written order.

Thereafter, Johnson sought permission to file a second motion for reconsideration, which

the Court denied in a January 14, 2021 text-only order.

         Without first receiving permission from the Court as required, see LR 7.1(j),

Johnson filed a second motion for reconsideration on January 14, 2021. One week later,

on January 21, 2021, Johnson filed a document titled “Supplemental Motion in Support of

Compassionate Release / Sentence Reduction,” in which he again seeks reconsideration,

despite having been denied permission to do so. Both motions are now pending before the

Court.

         As the Court repeatedly has reminded Johnson, a party is not permitted to file a

motion to reconsider without first obtaining the district court’s permission based on a
        CASE 0:16-cr-00193-WMW-BRT Doc. 313 Filed 02/08/21 Page 2 of 3




showing of “compelling circumstances.” LR 7.1(j).1 “Motions for reconsideration serve a

limited function: to correct manifest errors of law or fact or to present newly discovered

evidence.” Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988) (internal

quotation marks omitted). The purpose of a motion to reconsider is to afford a party the

“opportunity for relief in extraordinary circumstances.” Clear Channel Outdoor, Inc. v.

City of Saint Paul, 642 F. Supp. 2d 902, 909 (D. Minn. 2009) (internal quotation marks

omitted).

       Although Johnson did not request or receive permission to file his two pending

motions to reconsider, the Court liberally construes Johnson’s pro se motions as requests

for permission to file a motion to reconsider. See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (providing that pro se filings should be construed liberally). But even

when construed liberally, Johnson’s pending motions continue to advance arguments that

are the same or substantially similar to the arguments that the Court previously rejected.

Johnson has neither identified a manifest error of law or fact in the Court’s prior orders nor

presented newly discovered evidence that would warrant a different result. Accordingly,

Johnson’s motions are denied.



1
        Local Rule 7.1(j) appears in a section of the Local Rules applicable to “Civil Motion
Practice,” but Courts in this district have applied the same legal standard to reconsideration
motions filed in criminal cases. See, e.g., United States v. Benjamin, No. 11-cr-0294
(RHK), 2017 WL 1067742, at *2 (D. Minn. Mar. 22, 2017). Although motions for
reconsideration also are not addressed in the Federal Rules of Criminal Procedure, see
United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010), the Supreme Court of the United
States has recognized that motions for reconsideration are “a well-established procedural
rule for criminal, as well as civil, litigation,” United States v. Healy, 376 U.S. 75, 80 (1964).



                                               2
       CASE 0:16-cr-00193-WMW-BRT Doc. 313 Filed 02/08/21 Page 3 of 3




                                        ORDER

      Based on the foregoing analysis and all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED that Defendant Ronald David Johnson’s motions for

reconsideration, (Dkts. 311, 312), are DENIED.



Dated: February 8, 2021                                 s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                            3
